Citation Nr: 0840610	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-06 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
disabling for post traumatic stress disorder (PTSD) during 
the period between September 20, 2002, and March 21, 2006.

2.  Entitlement to an initial rating in excess of 30 percent 
disabling for PTSD as of March 22, 2006.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in Cleveland, Ohio, which granted service connection and 
evaluated the veteran's PTSD 0 percent disabling.  
Thereafter, in an October 2006 decision, the RO granted a 30 
percent rating as of March 21, 2006.  Because the RO did not 
assign the maximum disability rating possible for the 
veteran's PTSD, the appeal for a higher evaluation remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran testified before the undersigned at a September 
2008 hearing at the RO, a transcript of which has been 
associated with the file.  

The veteran submitted evidence, including a letter from his 
psychologists, one from his son, another from a buddy, and 
employment records, at the Travel Board hearing and properly 
waived agency of original jurisdiction (AOJ) consideration.  
See 38 C.F.R. §§ 20.800; 20.1304(c) (2008).  Proper waiver 
means remand is unnecessary and the Board considers the 
evidence.  See 38 C.F.R. §§ 19.9(b)(3), 19.37(b), 20.1304(c).

During the hearing, the veteran discussed a claim for service 
connection for a heart condition secondary to his PTSD.  The 
Board REFERS this matter to the RO.


FINDINGS OF FACT

1.  Between September 20, 2002, and March 21, 2006, the 
veteran's PTSD was manifested by intrusive recollections 2-3 
times per week, some irritability, and no strong avoidance 
behaviors.  The veteran did not take psychotropic 
medications, had good relationships with his son and with 
friends, was involved in clubs, had hobbies, was not detached 
or estranged from others, had no sleep diminishment, and had 
been gainfully employed until a heart transplant.

2.  As of March 22, 2006, the veteran's PTSD is manifested by 
anger, irritability, hypervigilance, excess startle response, 
nightmares, sleep diminishment, some short-term memory loss, 
increased avoidance behaviors, and social isolation.


CONCLUSIONS OF LAW

1.  Between September 20, 2002, and March 21, 2006, the 
criteria for a compensable rating for PTSD are not met.  38 
U.S.C. §§ 1101, 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  As of March 22, 2006, the criteria for a rating greater 
than 30 percent for PTSD are not met.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The present claim arises from an initially-granted claim of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

Prior to initial adjudication of the veteran's claim, an 
October 2002 letter gave the veteran both second- and third-
element notice.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  That letter 
also gave the veteran notice of the first three parts of the 
first-element Dingess notice.  

Although the veteran did not receive full notice of the types 
of evidence needed to substantiate his claim prior to initial 
adjudication of his claim, this was not prejudicial to the 
veteran because he was subsequently provided adequate notice 
in April 2006.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  Following this notice, he had some 9 months 
to respond with additional argument and evidence.  After that 
time, the RO readjudicated the claim in January 2007, issuing 
a supplemental statement of the case (SSOC).  See id.  This 
notice and readjudication cured any prior VCAA notice 
defects.  See id.; see also Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  

An April 2006 letter provided notice of the manner in which 
VA assigns initial ratings and effective dates.  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him because he 
had some 6 months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
October 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

In any event, the veteran is challenging the initial 
evaluations assigned following the grant of service 
connection.  In Dingess, and more recently in Goodwin v. 
Peake, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Goodwin, 22 Vet. App. 
128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the 
veteran has not demonstrated that he has been prejudiced by 
defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap 
v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, VA's duty 
to notify with respect to PTSD has been satisfied.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible, as are the veteran statements and those from 
his buddy and son.  Employment records are in the file.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim which are not now associated with the file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
March 2005 and January 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's PTSD since he was last examined.  
See 38 C.F.R. § 3.327(a).  It is the objective symptoms of 
the disability, such as occupational and social impairment, 
memory impairment, and personal appearance that guide VA's 
assignment of a rating.  All these factors were completely 
addressed in the VA examinations and remain correct 
evaluations of the veteran's disability.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95, summary 
available at 60 Fed. Reg. 43186-01 (1995).  The VA 
examinations are adequate bases upon which the rating 
decisions stand.  Thus, the Board finds that no further 
action is needed.  

II.  Initial Rating

The RO granted the veteran service connection for PTSD and 
assigned an initial 0 percent rating for the period between 
September 9, 2002, and March 21, 2006, and an initial 30 
percent rating as of March 22, 2006.  The veteran contends 
these ratings should be increased.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411 the general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2007).  Disability 
ratings are assigned according to the manifestation of 
particular symptoms, as listed in the rating formula.  The 
list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of 
the types and degrees of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 0 percent rating are: 

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication. 

The criteria for a 10 percent rating are: 

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like 
setting); inability to establish and maintain 
effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is just one part of the medical 
evidence to be considered and is not dispositive.  The same 
is true of any physician's statement as to the severity of a 
disability.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.

A.  Before March 22, 2006

In the period before March 22, 2006, the RO granted service 
connection for PTSD and assigned a 0 percent rating.  After a 
careful review of the record and for reasons and bases 
expressed below, the Board finds that the noncompensable 
evaluation is correct for this period.

During the March 2005 VA examination, the examiner noted that 
the veteran's memory was intact, he had a serious demeanor, 
no delusions or hallucinations, a coherent, connected, 
relevant thought process; affect consistent with speech, 
including tears on discussing the stressor and a somewhat 
histrionic presentation at that time.  The veteran stated he 
was close with his son, felt lucky to be alive, and not as 
outgoing as he should be, but not as hot-headed.  He related 
difficulty concentrating.  He also related one fight where he 
almost lost control, but did not.

The examiner stated the veteran was an anxious, tense, high-
strung individual who tended to be restless and irritable and 
who worried about many things.  The veteran appeared to feel 
self-conscious, was hypersensitive to what others think of 
him, and was somewhat introverted and shy in social 
situations.  He was somewhat mistrustful of others and as a 
result, likely to keep his emotional distance until he gets 
to know someone.  He had a tendency to show vacillation and 
indecision in everyday matters and may be passive dependent 
in relationships and may harbor hostility to those he 
perceived as not offering enough attention or support.  

The veteran reported a good relationship with his son and 
several good friends, and was involved in clubs and has 
several hobbies.  The examiner noted he was not detached and 
estranged from others.

The veteran reported sleep diminishment over the years, but 
none at the time of the examination.  He indicated intrusive 
recollections and thoughts about 2-3 times per week but did 
not appear to show strong avoidance behaviors.  The veteran 
had some irritability, but that had diminished over the 
years.  

During the March 2005 VA examination, his raw score on the 
Mississippi scale placed him slightly below the mean of 
scores produced by patients who have been diagnosed with 
combat-related PTSD.  There was no indication he was 
exaggerating his symptoms.  The veteran was not taking any 
psychotropic medication.  The examiner noted that with regard 
to the overall level of distress or impairment in his social 
and occupational functioning, it would appear that if the 
veteran does meet the criteria for PTSD, the condition has 
not had a major impact on his life.  He was gainfully 
employed after his service until the time of his heart attack 
and transplant.  Though records reflect some interpersonal 
conflicts with supervisors and others in his work situation, 
he stated during the interview that he liked his jobs and 
considered himself to have been very good at both of them.  
He was married for many years.  The examiner notes the 
strongest indication of PTSD was the veteran's 8-month 
participation in the PTSD program at the Youngstown VA in 
2002, where records showed some vacillation initially as to 
whether he met the full criteria for a PTSD diagnosis.  The 
examiner concluded that the veteran barely met the criteria 
for PTSD and that it is relatively mild.  The examiner 
assigned a GAF score of 65.

The only other pre-March 22, 2006, records are from the group 
sessions the veteran attended.  There is one specific note 
regarding the veteran, from November 29, 2002, which states 
the group helped him put things in perspective and that he 
was less likely to go off on someone and is less hostile.  
That group concluded at the end of 2002.  

The Board notes the veteran's statement at the September 2008 
hearing that he attempted to commit suicide at some point, 
and that he did not report this to the VA examiner in 2005.  
There is, indeed, no mention of the attempt in the examiner's 
report.  The veteran later mentioned the suicide attempt at 
the January 2007 VA examination, as related to depression 
arising from his divorce, the cause of which was his wife 
cheating on him.  He mentioned it again in a February 27, 
2007, treatment, and again as a result of the divorce.  The 
Board finds no reason to question the March 2005 VA 
examination results regarding PTSD due to the veteran's 
other, depression-related issues.

In the September 2008 hearing, the veteran also stated that 
he has had PTSD problems since 1983 and discussed his 1994 
firing.  He referred to various pieces of evidence he 
submitted at the hearing, including the August 2007 letter 
from his VA psychiatrist.  This letter does not appear to 
discuss the veteran's pre-March 22, 2006, disability.  The 
veteran also referred to his son's September 2008 letter, 
describing growing up around the veteran.  His son described 
the veteran's avoidance of talking about Vietnam, his excess 
startle response, hypervigilance, trust issues, and anger 
issues.  While the veteran's son is competent to describe 
what he observed, and the Board considers this evidence for 
that purpose, he is not shown to be a medical professional 
and thus the probative value of the evidence he provides is 
limited.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
Board has also considered the buddy statement the veteran 
submitted.  As with the evidence from the veteran's son, the 
Board considers the buddy's statement for the limited purpose 
of his observations of the veteran's behavior and not as 
medical evidence of PTSD.  Id.  The buddy has noted that the 
veteran's personality has changed over the years to being 
insufferably belligerent and exhibiting road rage.  While it 
is unclear to which time period the buddy statement applies, 
the Board will consider this evidence in both pre- and post-
March 22, 2006, stages.  The veteran also related his 
counseling history at the 2008 hearing, stating he attended 
counseling in the 1980s, but that he later stopped when he 
began having to pay a co-pay for treatment.  

Based on the veteran's symptoms, the Board concludes the 
veteran's PTSD is properly rated for the period between 
September 20, 2002, and March 22, 2006, period.  He 
maintained several relationships and kept a support network 
including close friends and family.  While the veteran did 
not work, this was due to his heart transplant and not due to 
PTSD.  In any event, the VA examiner concluded the veteran's 
PTSD had no major effect on his occupational functioning.  
The veteran reported past sleep diminishment, but none at 
present, and intrusive thoughts 2-3 times per week.  He was 
not taking psychotropic medication, and the examiner 
concluded that the veteran barely meets the criteria for 
PTSD, which he said was relatively mild.  While the veteran 
was anxious, irritable, and was prone to mistrusting others, 
the examiner concluded that PTSD had no major effect on his 
social and occupational functioning, and noted the veteran's 
public avoidance was due to shyness, not PTSD.  See 38 C.F.R. 
§ 4.130, DC 9411 (criteria for 0 percent rating).  

The Board has considered the veteran's disability in light of 
the criteria for a 10 percent disability rating.  The 
veteran's PTSD had no major effect on his social and 
occupational functioning, however, and while he related 
intermittent difficulty with tasks, he was on no psychotropic 
medication at that time.  There is evidence of mild or 
transient symptoms but no competent evidence that these 
symptoms decreased the veteran's occupational or social 
efficiency and his ability to perform tasks only during 
periods of significant stress.  The Board notes that the 
veteran was totally occupationally disabled by his heart 
transplant as of 2001, but sees no competent evidence to 
demonstrate the disability required even for a 10 percent 
rating during the pre-March 22, 2006, period.  See id. 
(criteria for 10 percent rating).  

Considering these facts in light of the criteria for both a 0 
and a 10 percent disability rating, the Board concludes the 
veteran's PTSD is properly rated 0 percent disabling in this 
period.

B.  As of March 22, 2006

The veteran is rated 30 percent disabled by his PTSD as of 
March 22, 2006, and contends this rating is inadequate.  For 
the following reasons, the Board concludes the 30 percent 
rating adequately compensates the veteran for the symptoms he 
displays.

The veteran resumed psychological treatment at VA in group 
and individual sessions starting on March 22, 2006.  The 
veteran experienced intrusive thoughts and stated he drank a 
6-pack of beer several times a week as of May 5, 2006.  On 
May 30, 2006, the doctor reported a moderate to severe 
depression on Beck's Depression Inventory with hopelessness 
and suicidal thoughts but no suicidal or homicidal ideations 
though he frequently thinks of death.  The veteran's 
Minnesota Multiphasic Psychological Inventory and Mississippi 
test results were consistent with PTSD and depression with a 
high level of emotional distress.  On July 21, 2006, the 
veteran had a depressed and irritable mood and affect with 
intrusive thoughts, anger, and aggressive thoughts when 
triggered.  On September 1, 2006, the doctor reported his 
mood and affect as euthymic, stated that he was doing well, 
but that there was recurrent PTSD symptom escalation due to 
anniversaries.  The veteran had 1-2 nightmares per week and 
flashbacks 2-3 times a month.  He reported a relationship 
with a woman since January, stating that it was going well 
and that he enjoyed her company.  He stated she helped him be 
more social.  There was an incident with her previous 
boyfriend, but the veteran reported he has not become 
aggressive.  He had no suicidal or homicidal ideation.

On October 6, 2006, the veteran's mood and affect were 
euthymic with a GAF score of 70.  He was controlling his 
anger and had less frequent nightmares.  Generally, things 
were going well.  He was socializing with his girlfriend and 
her daughter and was pursuing a hobby, taking rides with his 
motorcycle group.  

In the January 2007 VA examination, the veteran reported 
nightmares, hypervigilance, exaggerated startle response, 
intrusive thoughts and images, avoiding certain war-related 
conversations and news, detachment from others, anhedonia, 
difficulty falling and staying asleep, irritability, and 
anger.  The veteran did state he was able to walk away from 
situations where, before his heart transplant, his anger 
would have escalated.  Since November 2007, the veteran 
reports a depressed mood, markedly diminished pleasure, poor 
sleep, excessive guilt, diminished ability to concentrate, 
and that his focusing on the 5 people he perceived had messed 
up his life had lessened after December.  The examiner 
assigned a GAF score of 55, yet divided the causes of that 
score, assigning roughly 50 percent of the cause as his PTSD 
and the other 50 percent as due to his major depression.  

On February 14, 2007, his GAF score was 60, supported by 
increased irritability and anger, nightmares, and markedly 
diminished interest or participation in significant 
activities.  In a February 27, 2007, report, a VA doctor 
recounted the veteran's nightmares, flashbacks, intrusive 
thoughts, avoidance behaviors, hypervigilance, and that he 
was easily startled.  The veteran did report a new female 
friend.  The veteran was agitated with a wide ranging affect 
and angry and depressed mood.  He had good insight and 
judgment with no hallucinations, delusions, or illusions and 
normal, coherent thought process and associations.  The 
doctor noted major depression, related to a prior suicide 
attempt, depressed mood, anhedonia, insomnia, restlessness, 
agitation, anger, fleeting suicidal ideation, homicidal 
thoughts regarding 5 people who messed up his life, though 
the doctor noted the veteran was beginning to see the 
negative ramifications of homicide.  The GAF score was 50.

On March 6, 2007, the veteran was depressed, having sleep 
problems, tearfulness, was socially withdrawn, had stopped 
watching the news.  He was, however, enjoying his girlfriend, 
though he was upset by the feeling that he could take the 
relationship or leave it.  He was anxious about his replaced 
heart.  As of March 27, 2007, he was still in a supportive 
relationship with a girlfriend.  On July 3, 2007, the veteran 
recounted his grudge against 5 alleged transgressors he 
claimed to want to kill if he were ever told he was going to 
die of his heart condition, but the doctor noted these 
thoughts have become less intrusive and that the veteran had 
no suicidal or homicidal thoughts or intentions.  The doctor 
noted no psychosis.

As of August 3, 2007, the veteran reported a mood of 7/10 
regarding depression.  He reported he was less angry and that 
he slept better.  He was no longer on an emotional roller 
coaster.  Flashbacks had decreased and were less intense 
since he had started taking Wellbutrin.  The doctor reported 
his mood as euthymic and less angry.  The veteran had no 
suicidal or homicidal ideations, no paranoia or delusions, a 
linear thought process, and good insight and judgment.

The veteran submitted an August 7, 2007, letter from his VA 
psychologists, stating they believed he should have been 
rated higher.  They specifically describe the period since 
May 2006 only, relating increased depression and anger 
control problems.  They discuss suicidal and aggressive 
thoughts and significant personal and social functioning 
impairment due to PTSD symptoms.  They discuss frequent, 
distressing thoughts, self-isolation, avoidance, verbal 
aggressiveness, road rage, and initial drinking to cope with 
issues, though that had decreased.  They relate the veteran's 
depression has grown more severe from 2005 to 2007, from 
dysthymia to major depression, combined with chronic PTSD 
symptoms.  They assigned a GAF score of 50.

The Board considers the psychologists' statements; however, 
the percentage disability rating is a legal, not a medical, 
determination, made with specific reference to the veteran's 
symptoms as they meet with the criteria in 38 C.F.R. Part 4.  
The August 2007 letter describes many of the PTSD symptoms 
the veteran exhibited in VA treatment records and the VA 
examination, as well as the symptoms of his depression.  The 
Board concludes the sum of the veteran's symptoms comports 
more with the 30 percent disability criteria, as discussed 
below.

In the September 2008 Travel Board hearing, the veteran 
discussed his condition as of March 22, 2006.  He said things 
had gotten worse, that he has withdrawn again, which he feels 
is safer, keeping him out of trouble by not having to 
interact with others.  He did state he goes to the grocery 
store and that he attends appointments at the VA.  He said he 
does not think well anymore and that he has had memory 
lapses, including forgetting to finish painting a wall in his 
house.  He discussed anxiety, his divorce, and several other 
relationships with women that have not panned out in the long 
run.  He stated the news upsets him and that he remains out 
of work due to his heart transplant.  He said he does not get 
into fist fights anymore due to his heart condition.

The Board concludes the veteran's PTSD symptoms as of March 
22, 2006, do not qualify him for a higher rating; indeed, his 
disability picture most closely approximates a 30 percent 
rating.  His general functioning appears satisfactory, with 
routine behavior, self-care, and conversation consistently 
rated as normal.  He does exhibit avoidance behaviors and has 
a depressed mood, anxiety, chronic sleep impairment, mild 
memory loss, hypervigilance, and exaggerated startle 
response, but the veteran maintains relationships with those 
close to him, including family, friends, and significant 
others.  He also keeps hobbies and is able to function in 
public if necessary, as demonstrated by his continued ability 
to grocery shop and attend VA appointments.  He also relates 
controlling his anger in order to care for his heart.  Taken 
on the whole, and considering the various pieces of evidence, 
the veteran's symptoms closely approximate the picture of 
disability described by the criteria for a 30 percent rating.  
See 38 C.F.R. § 4.130, DC 9411 (criteria for 30 percent 
rating).  

The veteran does not exhibit a picture of disability that is 
closer to the criteria for a 50 percent rating.  There is 
only one instance of a flattened affect.  There are no 
instances of circumstantial, circumlocutory, or stereotyped 
speech; no reports of panic attacks; no difficulty in 
understanding complex commands; minimal impairment of short-
term memory; no impairment of long-term memory that is the 
result of anything but the passage of time; consistent fair 
to good judgment; and no impairment in abstract thinking.  He 
has disturbances of motivation and mood, and while some may 
be due to PTSD, enough are related to his major depression 
that this criterion does not alone support a 50 percent 
rating.  He also maintains a good relationship with his son, 
has a good relationship with family, and seems to have had 
dating relationships with women.  See id. (criteria for 30 
percent rating).  

While the veteran may exhibit selected characteristics from 
the 50 percent disabled criteria, the appearance of some 
symptoms does not necessarily support a higher rating.  The 
descriptions of the veteran's symptoms by his son, buddy, and 
doctors all point to the conclusion that his post-March 22, 
2006, picture of disability most closely resembles the 30 
percent criteria.  Because the preponderance of the evidence 
supports this conclusion as well, the benefit-of-the-doubt 
rule will not aid the veteran in this case.  See 38 U.S.C. §§ 
1131; 5107(b); Gilbert, 1 Vet. App. at 55.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 0 percent 
disabling for PTSD during the period between September 20, 
2002, and March 21, 2006, is denied.

Entitlement to an initial rating in excess of 30 percent 
disabling for PTSD as of March 22, 2006, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


